Case 1:21-cv-06702-LAK Document 11-11 Filed 09/10/21 Page 1 of 4




          EXHIBIT K
         Case 1:21-cv-06702-LAK Document 11-11 Filed 09/10/21 Page 2 of 4


From:                 Clare Montgomery QC
To:                   Sabina Mariella; David Boies
Cc:                   Sigrid McCawley; Alex Boies; Andrew Villacastin; Practice Team T
Subject:              Re: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK
Date:                 Thursday, August 19, 2021 7:53:16 AM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Dear Ms Mariella and Mr Boies

I am a barrister practising in England and Wales. As such I am not permitted to correspond on
behalf of Prince Andrew or to accept service of any legal documents on his behalf.

Please do not send any further correspondence or documents to me or to my Practice staff.

I am unaware of anyone who is authorised to accept service on his behalf.

Yours Clare


Clare Montgomery QC
Matrix Chambers
Griffin Building   Gray's Inn London WC1R 5LN
t: +44 (0)20 74043447
matrixlaw.co.uk

This email (including attachments) is confidential and may be privileged. If you have received this email in error, please notify
Matrix immediately. You may not copy, forward, disclose or otherwise use any part of it. It is the responsibility of the recipient
to ensure that this email is virus free and no responsibility is accepted by Matrix for any loss or damage arising in any way
from receipt or use of it. Emails are susceptible to interference. The contents of this email may not have originated from
Matrix, or be accurately reproduced. If verification is required, please request a hard-copy version.

Barristers at Matrix accept work under Bar Council Standard Contractual terms. To find out more about our organisation, our
service standards and your right to complain please visit our website at: https://www.matrixlaw.co.uk/about-us/service-
standards

Details about the collection and processing of personal information about you and the reasons this is done are contained in
the Privacy Notice on my page on Matrix’s Website here https://www.matrixlaw.co.uk/members/


From: Sabina Mariella <SMariella@BSFLLP.com>
Sent: Friday, August 13, 2021 5:02:12 PM
To: Practice Team T <PracticeTeamT@matrixlaw.co.uk>; Gary.bloxsome@blackfords.com
<Gary.bloxsome@blackfords.com>; Daniel.cundy@blackfords.com <Daniel.cundy@blackfords.com>;
london@blackfords.com <london@blackfords.com>; sferguson@2bedfordrow.co.uk
<sferguson@2bedfordrow.co.uk>; clerks@2bedfordrow.co.uk <clerks@2bedfordrow.co.uk>; Clare
Montgomery QC <ClareMontgomery@matrixlaw.co.uk>; Matrix Email <matrix@matrixlaw.co.uk>;
doy.office@royal.uk <doy.office@royal.uk>; Practice Team T <PracticeTeamT@matrixlaw.co.uk>
Cc: David Boies <DBoies@BSFLLP.com>; Sigrid McCawley <smccawley@bsfllp.com>; Alex Boies
<ABoies@BSFLLP.com>; Andrew Villacastin <AVillacastin@BSFLLP.com>
       Case 1:21-cv-06702-LAK Document 11-11 Filed 09/10/21 Page 3 of 4


Subject: RE: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK

Counsel,

Please see the attached court order entered yesterday in Giuffre v. Prince Andrew, setting a remote
pretrial conference before the court on September 13, 2021 at 4:00pm EST.

Again, please let us know whether you will accept service of the summons and complaint on Prince
Andrew’s behalf.

Thank you,
Sabina Mariella


From: Sabina Mariella
Sent: Thursday, August 12, 2021 2:50 PM
To: 'teamt@matrixlaw.co.uk' <teamt@matrixlaw.co.uk>; 'Gary.bloxsome@blackfords.com'
<Gary.bloxsome@blackfords.com>; 'Daniel.cundy@blackfords.com'
<Daniel.cundy@blackfords.com>; 'london@blackfords.com' <london@blackfords.com>;
'sferguson@2bedfordrow.co.uk' <sferguson@2bedfordrow.co.uk>; 'clerks@2bedfordrow.co.uk'
<clerks@2bedfordrow.co.uk>; 'claremontgomery@matrixlaw.co.uk'
<claremontgomery@matrixlaw.co.uk>; 'matrix@matrixlaw.co.uk' <matrix@matrixlaw.co.uk>;
'doy.office@royal.uk' <doy.office@royal.uk>
Cc: David Boies <DBoies@BSFLLP.com>; Sigrid McCawley <Smccawley@BSFLLP.com>; Alex Boies
<ABoies@BSFLLP.com>; Andrew Villacastin <AVillacastin@BSFLLP.com>
Subject: Virginia Giuffre v. Prince Andrew, No. 21-cv-06702-LAK

Counsel,

We represent Virginia Giuffre. I am attaching a summons and complaint in Virginia Giuffre v. Prince
Andrew (No. 21-cv-06702-LAK), which was filed in the United States District Court for the Southern
District of New York on Monday, August 9, 2021. Please let us know whether you will accept service
of these documents by email on Prince Andrew’s behalf. If you are not authorized to accept service
but know of someone else who is authorized, please let us know that as well.

We are also sending copies of these documents to you via FedEx.

Thank you,
Sabina Mariella


From: David Boies <DBoies@BSFLLP.com>
Sent: Monday, July 19, 2021 3:27 PM
To: teamt@matrixlaw.co.uk; Gary.bloxsome@blackfords.com; Daniel.cundy@blackfords.com;
sferguson@2bedfordrow.co.uk; clerks@2bedfordrow.co.uk; claremontgomery@matrixlaw.co.uk
Cc: Sigrid McCawley <smccawley@bsfllp.com>; David Boies2 <xboies@gmail.com>
Subject: Virginia Giuffre Letter and Tolling Agreement
          Case 1:21-cv-06702-LAK Document 11-11 Filed 09/10/21 Page 4 of 4



Please see attached letter and proposed Tolling Agreement.

Thank you,

David Boies

BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914 749 8201
dboies@bsfllp.com
www.bsfllp.com



The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain
information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable
law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are
hereby notified that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you
have received this communication in error, please immediately notify the sender by replying to this electronic message and then deleting this electronic
message from your computer. [v.1 08201831BSF]
